Case 3:19-cv-01317-GCS Document 88 Filed 02/03/21 Page 1 of 2 Page ID #429




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS



 KENNADO TAYLOR,                                  )
                                                  )
                       Plaintiff,                 )
                                                  )
 vs.                                              )     Case No. 3:19-cv-01317-GCS
                                                  )
 TAMMIE CRAIG,                                    )
 LORI DAMMERMANN                                  )
 TERRENCE CASEY,                                  )
 DENNIS SCHNOEKER,                                )
 JEFF DANCY, and                                  )
 SARA THOMAS,                                     )
                                                  )
                       Defendants.                )


                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       On November 23, 2020, Defendants filed a summary judgment motion for failure

to exhaust administrative remedies. (Doc. 84). That same day, Defendants filed the

required Federal Rule of Civil Procedure 56 Notice informing Taylor of the consequences

of failing to respond. (Doc. 86). On January 12, 2021, the Court entered an Order regarding

Plaintiff’s failure to respond to the motion for summary judgment and failure to follow

Court orders by not updating his address with the Court. (Doc. 87). In this Order, the

Court recognized that Plaintiff was subject to a filing restriction prohibiting him from

filing papers in any court in this Circuit until he paid all outstanding fees and sanctions

owed in his civil actions. (Doc. 87)(citing Taylor v. Miller, et al., Nos. 20-2221; 20-2495; 20-

                                          Page 1 of 2
    Case 3:19-cv-01317-GCS Document 88 Filed 02/03/21 Page 2 of 2 Page ID #430




2510; and 20-2591 (7th Cir. Oct. 9, 2020)). The Court reminded Plaintiff of this filing

restriction and extended him additional time to respond to the motion to for summary

judgment and to update his address change with the Court if he first complied with the

Seventh Circuit’s Order. Plaintiff was warned that the action would be dismissed, if he

failed to file and comply with the Seventh Circuit’s Order according to the deadline and

instructions in the Order. Id. (citing FED. R. CIV. PROC. 41(b); Ladien v. Astrachan, 128 F.3d

1051, 1056-57 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466, 468-469 (7th Cir. 1994)).

         The deadline for filing a response to the motion to the summary judgment motion

and to update his change of address expired on February 2, 2021.1 The Court will not

allow this matter to linger indefinitely.

         Accordingly, pursuant to Federal Rule of Civil Procedure 41(b), the Court

DISMISSES with prejudice this action for failure to prosecute and for failure to follow

Court orders. The Court DIRECTS the Clerk of the Court to enter judgment reflecting

the same.

         IT IS SO ORDERED.
                                                                       Digitally signed
         Dated: February 3, 2021.                                      by Judge Sison 2
                                                                       Date: 2021.02.03
                                                                       09:33:58 -06'00'
                                                        ____________________________
                                                        GILBERT C. SISON
                                                        United States Magistrate Judge




1
        A search of both Plaintiff’s inmate number M25370 and his last name on the Illinois Department
of Corrections (“IDOC”) website indicates Plaintiff is no longer incarcerated within the IDOC. Further,
the record reveals that Taylor was released from Pontiac Correctional Center. See (Doc. 79).

                                               Page 2 of 2
